Exhibit 10.12


AMENDMENT NUMBER FIVE
TO THE
INTERNATIONAL PAPER COMPANY
PENSION RESTORATION PLAN
FOR SALARIED EMPLOYEES


(as amended and restated effective as of January 1, 2009)


WHEREAS, International Paper Company (the “Company”) maintains the International
Paper Company Pension Restoration Plan for Salaried Employees, as amended and
restated effective as of January 1, 2009 (the “Plan”);


WHEREAS, pursuant to Section 5.02 of the Plan the Company reserves the right to
amend, modify, or terminate the Plan at any time;


WHEREAS, by Instrument of Written Consent dated February 27, 2014, the
Management Development and Compensation Committee (the “Committee”), acting on
behalf of the Company, approved the freezing of participation (including
credited service and compensation) in the Plan effective as of January 1, 2019;
WHEREAS, the Company desires to amend the Plan to reflect the Plan freeze as
approved by the Committee, and the Committee has authorized the undersigned Plan
Administrator to do so on its behalf;
NOW, THEREFORE, the Plan is amended, effective as of January 1, 2019, as
follows:


1.
A new paragraph is added to the end of the Preamble of the Plan to read as
follows:



Effective January 1, 2019, all Eligible Participants in the Plan shall cease
accruing benefits under this Plan. No employee shall become an Eligible
Participant in the Plan after December 31, 2018.


2.
A new sentence is added to the end of Section 1.06 of the Plan to read as
follows:



Notwithstanding the foregoing, no employee of the Company or any of its United
States subsidiaries or affiliated business entities shall become an Eligible
Participant in the Plan after December 31, 2018.


3.
A new sentence is added to the end of Article II of the Plan to read as follows:





1



--------------------------------------------------------------------------------

Exhibit 10.12


For the avoidance of doubt, employees who are Eligible Participants shall
continue to accrue Vesting Service under the Plan after December 31, 2018.


4.
A new paragraph is added to the end of Section 3.01 of the Plan to read as
follows:



An Eligible Participant’s Unrestricted Benefit and Maximum Benefit shall be
calculated only through December 31, 2018. Thus, no service performed or
compensation received by an Eligible Participant after December 31, 2018 shall
be considered in calculating his benefit under this Plan, except in the limited
circumstances provided for in the Retirement Plan of International Paper Company
(including, for example, 2018 variable compensation awards paid in 2019 and
post-2018 service credited to, and Compensation as defined in that Plan for
certain disabled participants).


5.
A new sentence is added to the end of Section 4.07 of the Plan to read as
follows:



For the avoidance of doubt, any Pre-Retirement Surviving Spouse’s Benefit
payable hereunder shall be calculated taking into account the provisions of
Section 3.01 of the Plan freezing benefit accruals hereunder effective as of
January 1, 2019.


6.
A new paragraph is added to the end of Section 6.03 of the Plan to read as
follows:



Notwithstanding anything in the Plan to the contrary, the Benefit Amount for an
Eligible Participant as described in Section 6.01 shall be frozen as of January
1, 2019. Thus, no service performed or compensation received by such an Eligible
Participant after December 31, 2018 shall be considered in calculating the
Benefit Amount pursuant to this Section 6.03, except in the limited
circumstances provided for in the Retirement Plan of International Paper Company
(including, for example, 2018 variable compensation awards paid in 2019 and
post-2018 service credited to, and Compensation as defined in that Plan for
certain disabled participants).


7.
In all respects not amended, the Plan is hereby ratified and confirmed.



[Signature page follows this page.]








2



--------------------------------------------------------------------------------

Exhibit 10.12




IN WITNESS WHEREOF, this amendment is executed this 20th day of December    ,
2018.




INTERNATIONAL PAPER COMPANY
                                                


By: /s/ Mark M. Azzarello            


Name: Mark M. Azzarello


Title: Vice President, Global Compensation and Benefits and Plan Administrator
of the International Paper Company Pension Restoration Plan for Salaried
Employees


3

